

117 HR 4281 IH: Tibet Independence Act
U.S. House of Representatives
2021-06-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 4281IN THE HOUSE OF REPRESENTATIVESJune 30, 2021Mr. Perry (for himself, Mr. Tiffany, and Mr. DesJarlais) introduced the following bill; which was referred to the Committee on Foreign Affairs, and in addition to the Committee on the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo impose sanctions on persons who are knowingly responsible for or complicit in, or have directly or indirectly engaged in, supporting the illegal occupation of Tibet, and for other purposes.1.Short titleThis Act may be cited as the Tibet Independence Act.2.FindingsCongress finds the following:(1)Congress listed Tibet as a separate country from the People’s Republic of China in the Export-Import Bank Act Amendments of 1986.(2)The Foreign Relations Authorization Act, Fiscal Years 1992 and 1993 declares that Congress views Tibet as an occupied country, and that China’s control of Tibet remains illegal under international law.(3)The Foreign Relations Authorization Act, Fiscal Years 1992 and 1993 further establishes that it is the policy of the United States to oppose aggression and other illegal uses of force by one country against the sovereignty of another as a manner of acquiring territory, and to condemn violations of international law, including the illegal occupation of one country by another.(4)The Foreign Relations Authorization Act, Fiscal Years 1994 and 1995 conveyed the Sense of Congress that the United States should seek to establish a dialogue with those recognized by Congress as the true representatives of the Tibetan people, the Dalai Lama, his representatives and the Tibetan Government in Exile.(5)On November 18, 2020, the United States House of Representatives approved without objection H. Res. 697, which affirms the cultural and religious significance of the goal of genuine autonomy for the people of Tibet and the deep bond between the American and Tibetan people.(6)In 1951, the People’s Republic of China coerced Tibetan representatives to sign, under duress, an unlawful settlement known as the Seventeen Point Agreement. This agreement states that the Tibetan people have the right to exercise national regional autonomy under the unified leadership of the Central People’s Government and additionally, that the central authorities will not alter the existing political system in Tibet.(7)The establishment of the independent state of Tibet predates the 1951 Seventeen Point Agreement by many hundreds of years.(8)In rejecting the seven-decade long illegal occupation of Tibet by the forces of the Chinese Communist Party, the United States of America would provide relief to a long-suffering people and reinforce its reputation as a strident defender of global human rights.(9)It would benefit the national security of the United States to recognize Tibet, which comprises the original three Tibetan provinces of Amdo, Kham, and U–Tsang, as a separate, independent country.3.Statement of policy; authorization; sense of congress(a)It is the policy of the United States to—(1)acknowledge that Tibet was an independent country prior to the People’s Republic of China’s illegal occupation of Tibet’s sovereign territory in 1951;(2)affirm that all territorial claims by the People’s Republic of China over the area known as Tibet, which comprises the original three Tibetan provinces of Amdo, Kham, and U–Tsang, are invalid and without merit; and(3)recognize that the democratically elected government of Tibet, presently named as the Central Tibetan Administration, is the only governing authority of Tibet.(b)AuthorizationThe President is authorized to recognize Tibet, which comprises the original Tibetan provinces of Amdo, Kham, and U–Tsang, as a separate, independent country, in accordance with subsection (a), immediately upon enactment of this Act.(c)Sense of congressThe President of the United States should invite the incumbent Sikyong (President) of Tibet to the United States for an official state visit no later than 1 year after the date of the enactment of this Act.4.Imposition of sanctions with respect to the continued illegal occupation of Tibet(a)Imposition of sanctionsThe President shall impose the sanctions described in subsection (c) with respect to each foreign person included in the most recent list submitted pursuant to subsection (b).(b)List of persons(1)Not later than 180 days after the date of the enactment of this Act, the President shall submit to the appropriate congressional committees a list of foreign persons, including senior government officials, military leaders, and other persons, who the President determines are knowingly responsible for or complicit in, or have directly or indirectly engaged in, supporting the Chinese Communist Party’s illegal occupation of Tibet.(2)Updates of listsThe President shall submit to the appropriate congressional committees an updated list under paragraph (1)—(A)not later than 180 days after the date of the enactment of this Act and annually thereafter for 5 years; or(B)as new information becomes available.(3)FormThe list required by paragraph (1) shall be submitted in unclassified form, but may include a classified annex.(c)Sanctions describedThe sanctions described in this subsection are the following:(1)Blocking of propertyThe President shall exercise all of the powers granted to the President by the International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.) (except that the requirements of section 202 of such Act (50 U.S.C. 1701) shall not apply) to the extent necessary to block and prohibit all transactions in property and interests in property of the person if such property and interests in property are in the United States, come within the United States, or are or come within the possession or control of a United States person.(2)Inadmissibility of certain individuals(A)Ineligibility for visas, admission, or paroleA foreign person included in the most recent list submitted pursuant to subsection (b) is—(i)inadmissible to the United States;(ii)ineligible to receive a visa or other documentation to enter the United States; and(iii)otherwise ineligible to be admitted or paroled into the United States or to receive any other benefit under the Immigration and Nationality Act (8 U.S.C. 1101 et seq.).(B)Current visas revokedA foreign person described in subparagraph (A) is also subject to the following:(i)Revocation of any visa or other entry documentation regardless of when the visa or other entry documentation is or was issued.(ii)A revocation under clause (i) shall take effect immediately and automatically cancel any other valid visa or entry documentation that is in the foreign person’s possession.(3)ExceptionSanctions under paragraph (2) shall not apply to an alien if admitting or paroling the alien into the United States is necessary to permit the United States to comply with the Agreement regarding the Headquarters of the United Nations, signed at Lake Success June 26, 1947, and entered into force November 21, 1947, between the United Nations and the United States, or other applicable international obligations of the United States.(d)PenaltiesThe penalties provided for in subsections (b) and (c) of section 206 of the International Emergency Economic Powers Act (50 U.S.C. 1705) shall apply to a person who violates, attempts to violate, conspires to violate, or causes a violation of regulations promulgated to carry out subsection (a) to the same extent that such penalties apply to a person who commits an unlawful act described in section 206(a) of that Act.(e)Exception To comply with national securityThe following activities shall be exempt from sanctions under this section:(1)Activities subject to the reporting requirements under title V of the National Security Act of 1947 (50 U.S.C. 3091 et seq.).(2)Any authorized intelligence or law enforcement activities of the United States.(f)Waiver(1)In generalThe President may waive, for one or more periods not to exceed 90 days, the application of sanctions imposed on a foreign person under this section if the President—(A)determines that such a waiver is in the national interest of the United States; and(B)not later than the date on which such waiver will take effect, submits to the appropriate congressional committees a notice of and justification for such waiver.5.Appropriate congressional committees definedIn this Act, the term appropriate congressional committees means—(1)the Committee on Foreign Affairs and the Committee on Financial Services of the House of Representatives; and(2)the Committee on Foreign Relations and the Committee on Banking, Housing, and Urban Affairs of the Senate.